DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang (US 2017/0192902), sited as prior art.
As per claim 1, Hwang teaches system comprising: a memory device (Fig.1) ; and a processing device (Fig.1), operatively coupled with the memory device (Fig.1), to perform operations comprising :receiving, from a host system (1060, Fig.1), a host-resident translation layer ([0175]) read  command comprising a physical address ([0175-0177]) of data to be read from the memory device ([0139, 0140, 0177], translating the logical address into the physical address; wherein the physical address is indicated in at least a portion of a translation layer entry previously provided to the host system with a response to a host-resident translation layer write command  ([0011, 0012, 00140]), and stored in a host-resident translation layer mapping table ([0140], searching storage map cache for the logical address and retrieving mapping information); performing a read operation to read the data stored at the physical address (i.e., sending updated mapping data MD to the host device, [0058-0059, 0175]) from the memory device; and sending, to the host system, the data from the physical address ([0041,0140]) of the memory device.
Hwang teaches determining correct physical address of a memory system associated with the logical address received from the host uses memory system-resident mapping information. ([0011,0012, 0139,0140, 0175-0177])
As per claim 2, Hwang teaches wherein the host-resident translation layer write command indicated that the data associated with a logical block address be written to the memory device and that the physical address ([0050, 0072, 0175, 0191]) to which the data was written be returned in response. 
As per claims 3 and 4, Hwang teaches wherein one or more translation layer entries corresponding to the active sub-region of the logical address space ([0050, 0072, 0175, 0191]), receiving a read request including a logical address, encrypted physical address and encrypted signature) are stored in the host-resident translation layer mapping ([0041,0140]) table.  

As per claim 5, Hwang teaches wherein the processing device to perform further operations comprising: performing the read operation to read the data stored at the physical address from the memory device without reading a corresponding translation layer entry ([0175], teaches receiving a read request including a logical address, encrypted physical address and encrypted signature) stored in a translation layer mapping table on the memory device.  

As per claim 6, Hwang teaches wherein the processing device to perform further operations comprising: receiving, from the host system, an indication of a host-resident translation layer mode of operation.  (Hwang teaches determining correct physical address of a memory system associated with the logical address received from the host uses memory system-resident mapping information. [0011,0012, 0139,0140, 0175-0177]);
As per claim 7, Hwang teaches wherein the processing device to perform further operations comprising: sending, to the host system, a recommendation for one or more sub-regions of a logical address space ([0050, 0072, 0175, 0191] of the memory device to activate.
As per claims 9-20, please see the rejections above.

RELEVENT ART CITED BY THE EXAMINER
 The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teachs a memory device during a host-resident flash translation layer (FTL) mode of operation: Palmar (US 11,226,907).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office
action. The examiner requests, in response to this office action, support be shown for language
added to any original claims on amendment and any new claims. That is, indicate support for newly
added claim language by specifically pointing to page(s) and line number(s) in the specification
and/or drawing figure(s). This will assist the examiner in prosecuting the application. When
responding to this office action, applicant is advised to clearly point out the patentable novelty
which he or she thinks the claims present, in view of the state of art disclosed by the references cited
or the objections made. He or she must also show how the amendments avoid such references or
objections. See 37 C.F.R.I .Hi(c). In amending in reply to a rejection of claims in an application or
patent under reexamination, the applicant or patent owner must clearly point out the patentable
novelty which he or she thinks the claims present in view the state of the art disclosed by the
references cited or the objections made. The applicant or patent owner must also show how the
amendments avoid such references or objections. Any inquiry concerning this communication or
earlier communications from the examiner should be directed to TAMMARA R PEYTON whose
telephone number is (571)272-4157. The examiner can normally be reached on 9am-5pm, EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to
use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAMMARA R PEYTON/
Primary Examiner, Art Unit 2184
September 9, 2022